Citation Nr: 0725737	
Decision Date: 08/17/07    Archive Date: 08/22/07

DOCKET NO.  06-04 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas


THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen a claim of service connection for a 
psychiatric disability, to include paranoid schizophrenia.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel
INTRODUCTION

The veteran served on active duty from February 1964 to 
February 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 RO decision which 
denied the veteran's claim on the merits.  The Board notes 
that the veteran had previously been denied service 
connection for mental disabilities by the Board in February 
1971 and December 1985.  

To establish jurisdiction over the issue of service 
connection for a psychiatric disability, to include paranoid 
schizophrenia, the Board must first consider the issue of 
whether new and material evidence has been submitted to 
reopen the claim.  See 38 U.S.C.A. §§ 5108, 7104 (West 2002 & 
West Supp. 2006).  The Board must proceed in this fashion 
regardless of the RO's actions.  See Barnett v. Brown, 83 
F.3rd 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92.  As 
discussed fully under the analysis section, new and material 
evidence has been submitted to reopen the claim.

The veteran participated in a Travel Board hearing in April 
2007.  A transcript of that proceeding has been associated 
with the veteran's claims folder.


FINDINGS OF FACT

1.  The veteran attempted to reopen his claim of entitlement 
to service connection for a psychiatric disability; this 
petition was denied in a Board decision dated in December 
1985; the veteran was properly informed of the adverse 
outcome and his appellate rights.

2.  Evidence submitted subsequent to the December 1985 Board 
decision includes a VA examination dated in December 2005.

3.  The veteran currently suffers from a psychiatric 
disability, to include paranoid schizophrenia that is the 
result of a disease or injury in service.
CONCLUSIONS OF LAW

1.  The Board's December 1985 decision denying the veteran's 
claim for service connection for a psychiatric disability is 
final.  38 U.S.C.A. § 7104 (West 2002 & West Supp. 2006); 38 
C.F.R. § 20.1100 (2006).

2.  New and material evidence sufficient to reopen the 
veteran's claim of service connection for a psychiatric 
disability has been submitted.  38 U.S.C.A. § 5108 (West 2002 
& West Supp. 2006); 38 C.F.R. § 3.156(c) (2006).

3.  Service connection for a psychiatric disability, to 
include paranoid schizophrenia, is warranted.  38 U.S.C.A. §§ 
1110, 5107 (West 2002 & West Supp. 2006); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim(s).  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

New and Material Evidence

In general, unappealed RO and Board decisions are final.  See 
38 U.S.C.A. § 7104, 7105 (West 2002 & West Supp. 2006); 38 
C.F.R. § 20.1100 (2006).  Pursuant to 38 U.S.C.A. § 5108 
(West 2002 & West Supp. 2006), a finally disallowed claim may 
be reopened when new and material evidence is presented or 
secured with respect to that claim.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence, that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a) (2006).

To warrant reopening of a previously and finally disallowed 
claim, newly presented or secured evidence must not be 
cumulative of evidence of record at the time of the last 
prior final disallowance and must prove merits of the claim 
as to each central element that was specified as a basis fore 
the last final disallowance of the claim.  See Evans v. 
Brown, 9 Vet. App. 273 (1996).

An adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the appellant in the 
development of his claim has been fulfilled.  See 38 U.S.C.A. 
§ 5108 (West 2002 & West Supp. 2006); Elkins v. West, 12 Vet. 
App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 
328 (1999).

In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  See Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

After reviewing the record, and for the reasons expressed 
immediately below, the Board is of the opinion that the 
appellant has submitted new and material evidence sufficient 
to reopen his claim for service connection for a psychiatric 
disability, to include paranoid schizophrenia.

The December 1985 Board decision denied the veteran's claim 
of entitlement to service connection for a psychiatric 
disability.  The evidence of record at the time of the denial 
consisted of the veteran's service medical records; Colorado 
State Hospital Mental Health Clinic treatment records; lay 
statements from the veteran's mother; Wyandot Mental Health 
Clinic treatment records, VA Medical Center treatment records 
and VA examinations dated in May 1976 and February 1983.  The 
veteran's claim was denied as there was no positive medical 
nexus that could connect the veteran's psychiatric disability 
with his time in service.

Objective evidence has been added to the record since the 
December 1985 Board decision, including a VA examination 
report dated in December 2005.  This evidence is not 
cumulative and redundant.  It had not been submitted before.  
Since the evidence relates to a crucial question in the 
appellant's case, i.e., whether the veteran's current 
disability is related to service, the newly received evidence 
is of such significance that it must be considered in order 
to fairly decide the merits of the claims, and it is 
determined to be material to the veteran's claim.  
Accordingly, the claim is reopened, and must be considered in 
light of all the evidence, both old and new.

The Veterans Claims Assistance Act of 2000 (VCAA)

As the veteran has been granted the benefit he was seeking 
(service connection for a psychiatric disability, to include 
paranoid schizophrenia), it is determined that the VCAA has 
been complied with.  See 38 U.S.C.A. §§  5103, 5103A, 5106, 
5107, 5126 (West 2002 & West Supp. 2006); 38 C.F.R. §§  
3.102, 3.159 (2006).

Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110 (West 2002 & West 
Supp. 2006).  For the showing of chronic disease in service 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time.  See 38 C.F.R. § 3.303(b) 
(2006).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d) (2006).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Where a veteran served for 90 days in active service, and a 
psychosis develops to a degree of 10 percent or more within 
one year from the date of separation from service, such 
disease may be service connected even though there is no 
evidence of such disease in service.  38 U.S.C.A. §§ 1101, 
1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).

In reviewing the evidence of record, specifically the 
December 2005 VA examination report, the Board acknowledges 
that the veteran has a current diagnosis of chronic, paranoid 
schizophrenia.  A review of the veteran's service medical 
records indicates that the veteran was recommended for 
discharge from service by reason of unsuitability in December 
1966.  An emotionally unstable personality was diagnosed.  
The service separation physical examination of January 1967 
was negative for findings or diagnoses of any psychiatric 
disability.

Within one year of his discharge from service however, 
between August and November 1967, the veteran was 
hospitalized at the Colorado State Hospital for what was 
diagnosed as a personality trait disturbance, passive-
aggressive personality, passive-aggressive type.  Between 
March 1970 and September 1972, the veteran was again 
hospitalized at the Colorado State Hospital for what was 
diagnosed as a passive-aggressive personality and an 
antisocial personality.  In May 1970, a private physician 
certified that the veteran was currently hospitalized at the 
Colorado facility for what was diagnosed as a passive-
aggressive personality and schizoid personality.  In 1982, 
the veteran was treated at the Wyandot Mental Health Center.  
A letter dated May 12, 1982, from Dr. Janice Scott, staff 
psychiatrist, noted that the veteran was unable to be 
employed due to long-standing psychiatric illness and recent 
exacerbation of symptoms associated with a severe level of 
psychosocial stressors.  He had previously been diagnosed in 
February 1982, with a generalized anxiety disorder.

The veteran participated in a VA examination in February 
1983.  The mental status evaluation revealed evidence of an 
underlying thought disorder that seemed to suggest the 
possibility of a longstanding schizophrenic process which may 
not have been evident in previous evaluations.  The 
examiner's impression was that under stress, the psychiatric 
disorder which will emerge from his inability to cope with 
that stress is an acute schizophrenic breakdown.  Enough 
evidence was elicited to warrant a diagnosis of chronic, 
paranoid schizophrenia.  The veteran was also considered 
incompetent for VA purposes.

The December 2005 VA examination report diagnosed the veteran 
with chronic, paranoid schizophrenia.  The examiner stated 
that it was difficult to know exactly what symptoms the 
veteran presented with back in 1967, when hospitalized and 
given a diagnosis of past regressive personality trait.  
However, at that time, he had apparently talked about wanting 
to kill his brother.  The examiner stated that such thoughts 
were certainly beyond the diagnosis of past regressive 
personality trait.  The examiner stated that the problems the 
veteran was having in the Navy were the early manifestations 
of the problem he suffers from today.  The examiner also 
stated that he could not be absolutely certain that the 
veteran's problems were not more directly characterized as a 
bipolar disorder, but given his denial of mood swings, the 
examiner believed it was most appropriate to give the 
diagnosis of paranoid schizophrenia.  The Board also notes 
that despite the question raised in the November 2006 
statement of the case, the December 2005 VA examiner is a 
medical doctor.

Based on the above, and affording the veteran the benefit of 
the doubt, the Board finds that the veteran's current 
psychiatric disabilities are the result of his time in 
service.  All three of the requirements set forth in Hickson 
to establish service connection have been met.

The evidence in this case is approximately balanced regarding 
whether the veteran's current psychiatric disability is the 
result of service.  Therefore, the benefit-of-the-doubt will 
be conferred in his favor and his claim for service 
connection for a psychiatric disability, to include paranoid 
schizophrenia is granted, subject to the controlling laws and 
regulations, which govern awards of VA compensation.  See 38 
U.S.C.A. § 5107(b) (West 2002 & West Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.400 (2006); see also Gilbert v. Derwinksi, 1 Vet. 
App. 49 (1990).


ORDER

As new and material evidence has been submitted regarding the 
claim of entitlement to service connection for a psychiatric 
disability, to include paranoid schizophrenia, the 
appellant's claim is reopened.




Service connection is warranted for paranoid schizophrenia.  
The appeal is granted subject to the laws and regulations 
governing monetary awards.   



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


